—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Friedman," J.), rendered August 7, 1997, convicting him of murder in the second degree and robbery in the first degree under Indictment No. 8432/96, upon a jury verdict, and (2) a judgment of the same court, rendered September 5, 1997, convicting him of murder in the second degree under Indictment No. 7465/97, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s waiver of the right to appellate review of his convictions under both indictments was voluntary, knowing, and intelligent (see, People v Muniz, 91 NY2d 570; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Moreover, the defendant knew and understood the terms of the plea of guilty and willingly accepted them (see, People v Seaberg, supra). Accordingly, review of the issues raised by the defendant on these appeals is precluded. O’Brien, J. P., Goldstein, Luciano and Schmidt, JJ., concur.